DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                           JOSEPH D. BALDINO,
                               Appellant,

                                        v.

                            STATE OF FLORIDA,
                                 Appellee.

                                  No. 4D17-924

                                 [August 2, 2017]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 562011CF001300A.

   Joseph D. Baldino, Bristol, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    In this appeal of a trial court order denying appellant’s motion to correct
illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a),
we conclude that the trial court lacked jurisdiction to rule because
appellant’s direct appeal was also pending in this Court. Therefore, we
reverse and remand to the trial court to dismiss the motion without
prejudice to appellant’s right to refile it after final disposition of the direct
appeal. See Everett v. State, 993 So. 2d 1116 (Fla. 4th DCA 2008); Major
v. State, 882 So. 2d 1058 (Fla. 4th DCA 2004); Campbell-Eley v. State, 763
So. 2d 539 (Fla. 4th DCA), rev. denied, 789 So. 2d 348 (Fla. 2000).

GERBER, C.J., WARNER and KLINGENSMITH, JJ., concur.

                             *          *           *

   Not final until disposition of timely filed motion for rehearing.